Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the instant claims are allowable over the prior art of record, because the prior art is silent to a firing cartridge comprising: an upper end portion; first and second lateral portions at opposing sides of the upper end portion, the first lateral portion comprising a first surface that comprises a plurality of first grooves, and the second lateral portion comprising a second surface facing the first surface of the first lateral portion, wherein the second surface of the second lateral portion comprises a plurality of second grooves; and a lower end portion connected to the first and second lateral portions , the lower end portion being parallel to the upper end portion, wherein the plurality of first  grooves and the plurality of second grooves are arranged, symmetrically, and a pair comprising one of the plurality of first grooves and one of the second grooves is configured to hold a unit cell for a solid fuel cell .
The prior art, such as Nakamura et al. U.S. Pub. 2011/0117457, teaches first and second lateral portions at opposing sides (34; Fig. 1); and a lower surface (opposite of 42) that connects said lateral portions. See Fig. 1. 

    PNG
    media_image1.png
    307
    399
    media_image1.png
    Greyscale


	The prior art, such as Poirier et al. U.S. Pub. 2018/0026320, teaches a battery cell support structure, wherein the base includes channels or groves on the base portion to hold the battery. See Fig. 2. 

    PNG
    media_image2.png
    269
    295
    media_image2.png
    Greyscale

However, the prior art does not teach or suggest a firing cartridge holding a solid fuel cell wherein first and second lateral portions have opposing surfaces that both comprise a plurality of grooves; wherein the plurality of first grooves and the plurality of second grooves are arranged, symmetrically, and a pair comprising one of the plurality of first grooves and one of the second grooves is configured to hold a unit cell for a solid fuel cell. Therefore, the instant claims are patentably distinct over the prior art of record.
Conclusion

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONIQUE M WILLS whose telephone number is (571)272-1309.  The Examiner can normally be reached on Monday-Friday from 8:30am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Cynthia Kelly, may be reached at 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/Monique M Wills/
Examiner, Art Unit 1722

/CYNTHIA H KELLY/           Supervisory Patent Examiner, Art Unit 1722